DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 17 recite the limitation “the one or more memory devices”.  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,068,203. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,068,203 read on claims 1-20.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al (U.S. 9,501,245), and in view of Liu et al (U.S. 2014/0281040), and further in view of Boyle et al (U.S. 2016/0098372), all were submitted in IDS filed 6/22/2021.
Regarding claim 1:
A memory system comprising:
one or more memory devices; a plurality of non-volatile storage units 120. 
and a system controller, operatively coupled with the one or more memory devices, the system controller to: Hussain, Fig. 1, physical NVMe controller 102 coupled to host 106 via PCIe link/connection 111. 
provide a plurality of virtual memory controllers; Claim 1, and a plurality of virtual NVMe controllers are created on a single physical NVMe controller, which is associated with one or more storage devices.  Once created, the plurality of virtual NVMe controllers are provided to VMs running on the host in place of the single physical NVMe controller attached to the host, and each of the virtual NVMe controllers organizes the storage units to be accessed by its corresponding VM as a logical volume.  As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller (2:40-50). By virtualizing the single physical NVMe controller into a plurality of virtual NVMe controllers, the proposed approach enables VMs from different web service providers hosting at a third-party data center to each have dedicated access to its own storage namespace, which improves latency, performance, data security and integrity for the VMs (2:50-55). Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory, hardware accelerator and storage interface 118 of the physical NVMe controller 102 (Hussain, 3:55-67, 4:1-5).
partition the one or more memory devices into a plurality of portions; associate each of the plurality of virtual memory controllers with one of the plurality of physical partitions. Hussain, Claim 1, and 2:35-60. As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller (2:40-50). By virtualizing the single physical NVMe controller into a plurality of virtual NVMe controllers, the proposed approach enables VMs from different web service providers hosting at a third-party data center to each have dedicated access to its own storage namespace, which improves latency, performance, data security and integrity for the VMs (2:50-55).
provide a plurality of physical functions, wherein each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers; physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support virtual NVMe controllers 104 running on it (Hussain, 3:55-67). The PF function is a PCIe function used to configure and manage the single root I/O Virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104. It is noted that a Physical Function (PF) is a standard PCIe function associated with multiple Virtual Functions (VFs), see Yaozu Dong for evidence. Hussain also teaches the idea of transmitting data over PCIe interface (Fig. 1).
However, Hussain does not explicitly teaches each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers. In an analogous art of storage management, Liu teaches VF controllers are coordinated or supervised by physical function (PF) NVMe controller 116, and share the resources of the PF  (¶0031, ¶0032). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Liu into the teaching of Hussain, hereinafter Hussain, to obtain the claimed limitations above. The motivation for doing so is to prevent unauthorized or unsecure access of VMs to namespace(s) (Liu, ¶0036).
However, Hussain does not expressly teach presenting the plurality of physical functions to a host computing system over a peripheral component interconnect express (PCIe) interface. In an analogous art of PCIe data management, Boyle teaches the idea of having multiple physical function drivers configured to allow one or more devices to be independently accessed by multiple physical functions (Boyle, ¶0050). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Boyle into the teaching of Hussain, hereinafter Hussain, to have a storage controller present a plurality of physical functions to a host, and having the host assign the plurality functions to different virtual machines (VM). The motivation for doing so is to allow the VMs independently and directly access the storage by utilizing the SR-IOV technique. 

Regarding claim 3:
The memory system of claim 1, wherein each of the plurality of virtual memory controllers to receive and process memory access requests from an assigned virtual machine running on the host computing system, the memory access requests pertaining to an associated portion of the one or more memory devices. During its operation, each of the virtual NVMe controllers 104 retrieves the commands of its corresponding VM 110 from the waiting buffer 218 and processes the commands on the data to be written or read accordingly to the logic volume via the NVMe processing engine 202, by invoking supporting VF functions provided by the physical NVMe controller 102 (Hussain, 5:55-67, Claim 13).


Regarding claim 4:
The memory system of claim 3, wherein the system controller further to: determine whether the assigned virtual machine and the memory access request satisfy one or more conditions of an access control policy associated with the plurality of virtual memory controllers; and responsive to the assigned virtual machine and the memory access request satisfying the one or more conditions of the access control policy, authorize access to the plurality of virtual memory controllers. Hussain, Claim 8, 4:6-67, and 5:1-10, 5:35-40.

Regarding claim 5:
The memory system of claim 1, wherein each of the plurality of physical functions to represent a corresponding one of the plurality of virtual memory controllers as a physical memory controller to the host computing system on the PCIe interface. Hussain, 3:55-67, 4:1-10, and it is a known technique a physical function (PF) represent one or more virtual functions as physical memory controller to host on PCIe interface (see Yaozu Dong as evidence).

Regarding claim 6:
wherein each of the plurality of physical functions provides a configuration space for a corresponding one of the plurality of virtual memory controllers, and wherein each configuration space is addressable by knowing a unique bus, device, and function (BDF) number. Liu teaches PCIe function may be identified by its PCIe bus number, (denoted as #), device #, and function # (called BDF identification). Physical function (PF) is a traditional PCIe function including a full PCIe configuration space (Liu, ¶0032).

Regarding claim 7:
The memory system of claim 1, wherein a first physical function of the plurality of physical functions is implemented in a privileged mode and is configured to perform management operations on a remainder of the plurality of physical functions implemented in a normal mode. Hussain, 4: 55-67, claims 8 , 11, and 16.

Regarding claim 8:
A method comprising:
providing a plurality of virtual memory controllers,; Hussain, Claim 1, and a plurality of virtual NVMe controllers are created on a single physical NVMe controller, which is associated with one or more storage devices.  Once created, the plurality of virtual NVMe controllers are provided to VMs running on the host in place of the single physical NVMe controller attached to the host, and each of the virtual NVMe controllers organizes the storage units to be accessed by its corresponding VM as a logical volume. As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller (2:40-50). By virtualizing the single physical NVMe controller into a plurality of virtual NVMe controllers, the proposed approach enables VMs from different web service providers hosting at a third-party data center to each have dedicated access to its own storage namespace, which improves latency, performance, data security and integrity for the VMs (2:50-55). Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory, hardware accelerator and storage interface 118 of the physical NVMe controller 102 (Hussain, 3:55-67, 4:1-5).
partitioning the one or more memory devices into a plurality of portions; and associate each of the plurality of virtual memory controllers with one of the plurality of physical partitions. Hussain, Claim 1, and 2:35-60. As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller (2:40-50). By virtualizing the single physical NVMe controller into a plurality of virtual NVMe controllers, the proposed approach enables VMs from different web service providers hosting at a third-party data center to each have dedicated access to its own storage namespace, which improves latency, performance, data security and integrity for the VMs (2:50-55).
providing a plurality of physical functions, wherein each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers; physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support virtual NVMe controllers 104 running on it (Hussain, 3:55-67). The PF function is a PCIe function used to configure and manage the single root I/O Virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104. It is noted that a Physical Function (PF) is a standard PCIe function associated with multiple Virtual Functions (VFs), see Yaozu Dong for evidence. Hussain also teaches the idea of transmitting data over PCIe interface (Fig. 1).
However, Hussain does not explicitly teaches each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers. In an analogous of storage management, Liu teaches VF controllers are coordinated or supervised by physical function (PF) NVMe controller 116, and share the resources of the PF  (¶0031, ¶0032). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Liu into the teaching of Hussain, hereinafter Hussain, to obtain the claimed limitations above. The motivation for doing so is to prevent unauthorized or unsecure access of VMs to namespace(s) (Liu, ¶0036).
However, Hussain does not expressly teach presenting, by the memory system controller, the plurality of physical functions to a host computing system over a peripheral component interconnect express (PCIe) interface. In an analogous art of PCIe data management, Boyle teaches the idea of having multiple physical function drivers configured to allow one or more devices to be independently accessed by multiple physical functions (Boyle, ¶0050). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Boyle into the teaching of Hussain, hereinafter Hussain, to have a storage controller present a plurality of physical functions to a host, and having the host assign the plurality functions to different virtual machines (VM). The motivation for doing so is to allow the VMs independently and directly access the storage by utilizing the SR-IOV technique. 

Regarding claim 10:
The method of claim 8, further comprising: receiving and processing, by each of the plurality of virtual memory controllers, memory access requests from an assigned virtual machine running on the host computing system, the memory access requests pertaining to an associated portion of the one or more memory devices. Hussain, claim 1, and 5:10-25, 6:10-25. During its operation, each of the virtual NVMe controllers 104 retrieves the commands of its corresponding VM 110 from the waiting buffer 218 and processes the commands on the data to be written or read accordingly to the logic volume via the NVMe processing engine 202, by invoking supporting VF functions provided by the physical NVMe controller 102 (Hussain, 5:55-67, Claim 13).

Regarding claim 11:
The method of claim 10, further comprising: comparing the assigned virtual machine and the memory access request to an access control policy associated with the plurality of virtual memory controllers; and responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorizing access to the plurality of virtual memory controllers. Hussain, Claim 8, 4:6-67, and 5:1-10, 5:35-40.
plurality of physical functions is implemented in a privileged mode and is configured to perform management operations on a remainder of the plurality of physical functions implemented in a normal mode. Hussain, 4: 55-67, claims 8 , 11, and 16. And Boyle, ¶0050.

Regarding claim 12:
The method of claim 8, wherein each of the plurality of physical functions to represent a corresponding one of the plurality of virtual memory controllers as a physical memory controller to the host computing system on the PCIe interface. Liu, VF controllers are coordinated or supervised by physical function (PF) NVMe controller 116, and share the resources of the PF  (¶0031, ¶0032).  

Regarding claim 13:
wherein each of the plurality of physical functions provides a configuration space for a corresponding one of the plurality of virtual memory controllers, and wherein each configuration space is addressable by knowing a unique bus, device, and function (BDF) number. Liu teaches PCIe function may be identified by its PCIe bus number, (denoted as #), device #, and function # (called BDF identification). Physical function (PF) is a traditional PCIe function including a full PCIe configuration space (Liu, ¶0032). VF controllers are coordinated or supervised by physical function (PF) NVMe controller 116, and share the resources of the PF  (¶0031, ¶0032). 

Regarding claim 14:
The method of claim 8, wherein a first physical function of the plurality of physical functions is implemented in a privileged mode and is configured to perform management operations on a remainder of the plurality of physical functions implemented in a normal mode. Hussain, 4: 55-67, claims 8 , 11, and 16. And Boyle, ¶0050.

Regarding claim 15:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
providing a plurality of virtual memory controllers,; Hussain, Claim 1, and a plurality of virtual NVMe controllers are created on a single physical NVMe controller, which is associated with one or more storage devices.  Once created, the plurality of virtual NVMe controllers are provided to VMs running on the host in place of the single physical NVMe controller attached to the host, and each of the virtual NVMe controllers organizes the storage units to be accessed by its corresponding VM as a logical volume. As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller (2:40-50). By virtualizing the single physical NVMe controller into a plurality of virtual NVMe controllers, the proposed approach enables VMs from different web service providers hosting at a third-party data center to each have dedicated access to its own storage namespace, which improves latency, performance, data security and integrity for the VMs (2:50-55). Each VF shares one or more physical resources on the physical NVMe controller 102, wherein such resources include but are not limited to on-controller memory, hardware accelerator and storage interface 118 of the physical NVMe controller 102 (Hussain, 3:55-67, 4:1-5).
partitioning the one or more memory devices into a plurality of portions; and associate each of the plurality of virtual memory controllers with one of the plurality of physical partitions. Hussain, Claim 1, and 2:35-60. As a result, each of the VMs running on the host has its own namespace(s) and can access its storage devices directly through its own virtual NVMe controller (2:40-50). By virtualizing the single physical NVMe controller into a plurality of virtual NVMe controllers, the proposed approach enables VMs from different web service providers hosting at a third-party data center to each have dedicated access to its own storage namespace, which improves latency, performance, data security and integrity for the VMs (2:50-55).
providing a plurality of physical functions, wherein each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers; physical NVMe controller 102 provides both Physical Functions (PFs) and Virtual Functions (VFs) to support virtual NVMe controllers 104 running on it (Hussain, 3:55-67). The PF function is a PCIe function used to configure and manage the single root I/O Virtualization (SR-IOV) functionality of the controller such as enabling virtualization and exposing PCIe VFs, wherein a VF function is a lightweight PCIe function that supports SR-IOV and represents a virtualized instance of the controller for a virtual NVMe controller 104. It is noted that a Physical Function (PF) is a standard PCIe function associated with multiple Virtual Functions (VFs), see Yaozu Dong for evidence. Hussain also teaches the idea of transmitting data over PCIe interface (Fig. 1).
However, Hussain does not explicitly teaches each of the plurality of physical functions corresponds to a different one of the plurality of virtual memory controllers. In an analogous of storage management, Liu teaches VF controllers are coordinated or supervised by physical function (PF) NVMe controller 116, and share the resources of the PF  (¶0031, ¶0032). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Liu into the teaching of Hussain, hereinafter Hussain, to obtain the claimed limitations above. The motivation for doing so is to prevent unauthorized or unsecure access of VMs to namespace(s) (Liu, ¶0036).
However, Hussain does not expressly teach presenting, by the memory system controller, the plurality of physical functions to a host computing system over a peripheral component interconnect express (PCIe) interface. In an analogous art of PCIe data management, Boyle teaches the idea of having multiple physical function drivers configured to allow one or more devices to be independently accessed by multiple physical functions (Boyle, ¶0050). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Boyle into the teaching of Hussain, hereinafter Hussain, to have a storage controller present a plurality of physical functions to a host, and having the host assign the plurality functions to different virtual machines (VM). The motivation for doing so is to allow the VMs independently and directly access the storage by utilizing the SR-IOV technique. 


Regarding claim 17:
The non-transitory computer-readable storage medium of claim 15, wherein the instructions cause the processing device to perform operations further comprising:
receiving and processing, by each of the plurality of virtual memory controllers, memory access requests from an assigned virtual machine running on the host computing system, the memory access request pertaining to an associated portion of the one or more memory devices. During its operation, each of the virtual NVMe controllers 104 retrieves the commands of its corresponding VM 110 from the waiting buffer 218 and processes the commands on the data to be written or read accordingly to the logic volume via the NVMe processing engine 202, by invoking supporting VF functions provided by the physical NVMe controller 102 (Hussain, 5:55-67, Claim 13).

Regarding claim 18:
The non-transitory computer-readable storage medium of claim 15, wherein the instructions cause the processing device to perform operations further comprising:
comparing the assigned virtual machine and the memory access request to an access control policy associated with the plurality of virtual memory controllers;
And responsive to the assigned virtual machine and the memory access request satisfying one or more conditions of the access control policy, authorizing access to the plurality of virtual memory controllers. Hussain, Claim 8, 4:6-67, and 5:1-10, 5:35-40.


Regarding claim 19:
The non-transitory computer-readable storage medium of claim 15, wherein each of the plurality of physical functions to represent a corresponding one of the plurality of virtual memory controllers as a physical memory controller to the host computing system on the PCIe interface. Hussain, 3:55-67, 4:1-10, and it is a known technique a physical function (PF) represent one or more virtual functions as physical memory controller to host on PCIe interface.

Regarding claim 20:
The non-transitory computer-readable storage medium of claim 15, wherein each physical function provides a configuration space for a corresponding one of the plurality of virtual memory controllers, and wherein each configuration space is addressable by knowing a unique bus, device, and function (BDF) number.  Liu teaches PCIe function may be identified by its PCIe bus number, (denoted as #), device #, and function # (called BDF identification). Physical function (PF) is a traditional PCIe function including a full PCIe configuration space (Liu, ¶0032). And VF controllers are coordinated or supervised by physical function (PF) NVMe controller 116 (¶0031). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Liu into the teaching of Hussain, hereinafter Hussain, to obtain the claimed limitations above. The motivation for doing so is to allow the system to navigate the PCI root complex and identify corresponding function. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benisty et al (U.S. 2020/0004445) teaches an NVMe storage system implementing SR-IOV technique, in which NVMe storage controller advertise its functions to host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/Primary Examiner, Art Unit 2133